DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 02/09/2022.
•    Claims 1, 7, 9, 11, and 16 have been amended.
•    Claims 5-6  have been canceled.
•    Claims 1-4 and 7-20 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 02/09/2022, the 35 USC § 112(b) rejections have been withdrawn.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/837,097 filed 04/22/2019 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4 and 7-20 are directed to a process. Therefore, claims 1-4 and 7-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a first taxonomy of an anchor product, wherein: 
the first taxonomy comprises a plurality of levels for classifying products organized from a highest taxonomy level to a lowest taxonomy level; and 
a greater number of products are classified under the highest taxonomy level than under the lowest taxonomy level; 
determining a second taxonomy closest to the first taxonomy, wherein: 
the second taxonomy is associated with a group of products, 
the first taxonomy and the second taxonomy have at least a common highest taxonomy level, 
each of the first taxonomy of the anchor product and the second taxonomy includes at least three levels,
the determination that the second taxonomy is closest to the first taxonomy is made at least in part based on co-purchase data indicating that the anchor product and at least one product in the group of products are purchased together more often than products associated with other taxonomies are purchased with the anchor product, and
the determination that the second taxonomy is closest to the first taxonomy further comprises determining that at least the two highest levels of the first taxonomy and the second taxonomy are the same;
determining a most similar product to the anchor product from the group of products of the second taxonomy; and 
associating the anchor product and the most similar product with one another in a product collection.


Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as one or more processors of one or more computing devices. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e., associating related products) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer FairWarning v. Iatric Sys.).  Likewise, claim 1 specifying that the abstract idea of associating related products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claim 1, this claims recite additional elements, such as one or more processors of one or more computing devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of associating related products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-4 and 7-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-4 and 7-20 further fall within the “Certain Methods of Organizing Human a user electronic device, and a display. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-4 and 7-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 1, dependent claims 2-4 and 7-20, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-4 and 7-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Caster et al. (US 20170193587 A1), hereinafter Caster, in view of previously cited Korst et al. (US 20140223488 A1), hereinafter Korst, in view of previously cited Chakrabarti et al. (US 7542951 B1), hereinafter Chakrabarti.

In regards to claim 1, Caster discloses a computer-implemented method (Caster: [abstract]), comprising: 
determining, by one or more processors of one or more computing devices, a first taxonomy of an anchor product (Caster: [0054] – “products may have the following taxonomy: (item, subcategory, category, department, superDept)”; [0060] – “the basket (e.g., online shopping cart) is analyzed as a whole. Items from a same super-department (sdept) are grouped together…anchor items in the basket”; see also the “Algorithm 1 Basket Recommendation” table), wherein: 
the first taxonomy comprises a plurality of levels for classifying products organized from a highest taxonomy level to a lowest taxonomy level (Caster: [0054-0056] – “products may have the following taxonomy: (item, subcategory, category, department, superDept)...each product has a unique classification feature vector of size five as the above. For instance, a particular box of blueberries may have the following item taxonomy: (blueberries-11 oz, blueberries, berries, fresh fruit, produce)”; [0057] – “Usually at the subcategory level, a particular product can already be identified”; the examiner interprets superdept to be a highest taxonomy level and subcategory to be a lowest because that is the lowest level used by the analysis);
a greater number of products are classified under the highest taxonomy level than under the lowest taxonomy level (Caster: [0055-0057] – “at the subcategory level, a particular product 
determining, by the one or more processors, a second taxonomy closest to the first taxonomy (Caster: [0062] – “Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory”; [0060] – “each list of cobought items is sorted by their accumulated scores in descending order”), wherein:
 the second taxonomy is associated with a group of products (Caster: [0062] – “in wet cat food's cobought subcategory list, dry cat food is the first subcategory”), 
the first taxonomy and the second taxonomy have at least a common highest taxonomy level (Caster: [0061] – “recommendations for each super-department are generated proportionally”; [0075] – “the subcategory cobought model is limited within each super-department”; [0062] – “in wet cat food's cobought subcategory list, dry cat food is the first subcategory”; the examiner notes wet and dry cat food both fall into the “pets” superdepartment), 
each of the first taxonomy of the anchor product and the second taxonomy includes at least three levels (Caster: [0054] – “products may have the following taxonomy: (… subcategory, category, department, superDept)”),
the determination that the second taxonomy is closest to the first taxonomy is made at least in part based on co-purchase data indicating that the anchor product and at least one product in the group of products are purchased together more often than products associated with other taxonomies are purchased with the anchor product (Caster: [0060] – “For each item, a list of all of its cobought items is generated. The cobought item score is a relevance score of this item to an anchor item, quantifying the likelihood that two items would be bought together…each list of cobought items is sorted by their accumulated scores in descending order”; [0061] – “recommendations for each super-department are generated proportionally”; [0062] – “in wet cat food's cobought subcategory list, dry cat food is the first subcategory”; see also [0079]);
determining, by the one or more processors, a product according to a criteria from the group of products of the second taxonomy (Caster: [0079] – “it is possible that several different types or sizes of the same good will be included in the same subcategory. For instance, all diapers would include all sizes of diapers, all baby food would include toddler food and infant food, etc., which could ultimately result in recommending the right product but the wrong size of specific type for a particular customer. Filters can also be utilized to address this issue”; i.e. the filter is a criteria by which a single product from the group of products is selected);
associating, by the one or more processors, the anchor product and the product with one another in a product collection (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; see also [0079]).
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose that the determination that the second taxonomy is closest to the first taxonomy further comprises determining that at least the two highest levels of the first taxonomy and the second taxonomy are the same; that the criteria upon which that product is picked is a most similar product to the anchor product, where the product is the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
that the criteria upon which that product is picked is a most similar product to the anchor product, where the product is the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the most similar product of Korst in the method of Caster because Caster already discloses determining similar products and Korst is merely demonstrating that criteria can be for a most similar product. Additionally, it would have been obvious to have included that the criteria upon which that product is picked is a most similar product to the anchor product, where the product is the most similar product as taught by Korst because product similarity is well-known and the use of it in a complementary product recommendation would have enhanced the overall perception of quality and adequateness of the recommendations (Korst: [0019]).
Additionally, Chakrabarti teaches a similar product recommendation system (Chakrabarti: [abstract]), including wherein the determination that the second taxonomy is closest to the first taxonomy further comprises determining that at least the two highest levels of the first taxonomy and the second taxonomy are the same (Chakrabarti: [Col. 7, Ln. 65 – Col. 8, Ln. 10] – “the items can be organized as nodes within a hierarchical browse tree (or graph)…a browse tree may organize books into different genres on a first level, and then different authors within each genre on a lower child level. Books within the same genre branch of the tree are more related than books in different genres. Books by the same author are even more similar. Thus, in this algorithm, a classification-related metric of distance can be used to determine recommendations that are ‘close to’ the assessed interests of the users”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the same highest levels of Chakrabarti in the method of Caster because Caster already discloses determining that the highest level is the same and Chakrabarti is merely demonstrating that second highest level may also be the same. Additionally, it would have been obvious to have included wherein the determination that the second taxonomy is closest to the first taxonomy further comprises determining that at least the two highest levels of the first taxonomy and the second taxonomy are the same as taught by Chakrabarti because taxonomies are well-known and the use of it in a complementary product recommendation would have provided more satisfactory strategies for providing recommendations (Chakrabarti: Col. 2, Ln. 36-50).

In regards to claim 2, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses 
receiving a selection of the anchor product from a user electronic device (Caster: [0038] – “display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request 
determining that the product is in the product collection with the anchor product (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; see also [0079]); and 2 of 9App. No. 16/785,104
Response to Restriction Requirementsending, to the user electronic device, information for presenting the product along with the anchor product on a display of the user electronic device responsive to the selection of the anchor product (Caster: [0094-0095] – “an online shopping cart 26 is displayed in response to receiving a user request that allows a user to input one or more products that the user wishes to purchase. In the present example, multiple cat-related items have been added to shopping cart 26, such as an odor remover, cat litter, and cat litterbox liners… a recommended product list 28 is displayed on a recommendation webpage 30…the recommended product list 28 contains one recommended product 32, namely, cat treats. This item was chosen because this item is frequently purchased with other cat-related items such as cat litter, which was already placed in the user's online shopping cart 26”).
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose that the product is the most similar product.

that the product is the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 3, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses that the selected product is the anchor product (Caster: [0062]). Yet Caster does not explicitly disclose wherein determining the most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products; and determining, based on the comparison, that the product information of the selected product is closest to product information of the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
wherein determining the most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products (Korst: [0081] – “the results that ; and 
determining, based on the comparison, that the product information of the selected product is closest to product information of the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 4, Caster/Korst/Chakrabarti teaches the method of claim 3. Yet Caster does not explicitly disclose wherein the comparison comprises performing a cosine similarity comparison between text of the product information of the anchor product and text of the product information of each product of the group of products.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including wherein the comparison comprises performing a cosine similarity comparison between text of the product information of the anchor product and text of the product information of each product of the group of products (Korst: [0075] – “The relevance of a result is established by determining the textual relatedness of a result with the originating ‘liked’ entity”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 7, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses wherein the determination that the second taxonomy is closest to the first taxonomy further comprises: determining a plurality of taxonomies for which level information of the plurality of taxonomies is the same as the level information of the first taxonomy, wherein the second taxonomy is one of the plurality of taxonomies (Caster: [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; [0061] – “recommendations for each super-department are generated proportionally”); and 
determining that the group of products associated with the second taxonomy has been purchased together with the anchor product more frequently than any other group of products associated with the remaining plurality of taxonomies (Caster: [0060] – “For each item, a list of all of its cobought items is generated. The cobought item score is a relevance score of this item to an anchor item, quantifying the likelihood that two items would be bought together…each list of cobought items is sorted by their accumulated scores in descending order”; [0061] – 
Yet Caster does not explicitly disclose a plurality of taxonomies for which each of a plurality of levels of each of the plurality of taxonomies is the same as the plurality of levels of the first taxonomy except the lowest taxonomy level.
However, Chakrabarti teaches a similar product recommendation system (Chakrabarti: [abstract]), including a plurality of taxonomies for which each of a plurality of levels of each of the plurality of taxonomies is the same as the plurality of levels of the first taxonomy except the lowest taxonomy level (Chakrabarti: [Col. 7, Ln. 65 – Col. 8, Ln. 10] – “the items can be organized as nodes within a hierarchical browse tree (or graph)…a browse tree may organize books into different genres on a first level, and then different authors within each genre on a lower child level. Books within the same genre branch of the tree are more related than books in different genres. Books by the same author are even more similar. Thus, in this algorithm, a classification-related metric of distance can be used to determine recommendations that are ‘close to’ the assessed interests of the users”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the same highest levels of Chakrabarti in the method of Caster because Caster already discloses determining that the highest level is the same and Chakrabarti is merely demonstrating that second highest level may also be the same. Additionally, it would have been obvious to have included a plurality of taxonomies for which each of a plurality of levels of each of the plurality of taxonomies is the same as the plurality of levels of the first taxonomy except the lowest taxonomy level as taught by Chakrabarti because taxonomies are 

In regards to claim 9, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses determining a third product to associate with the anchor product in the product collection, wherein the third product is selected from a second group of products associated with a third taxonomy that is a next closest to the first taxonomy after the second taxonomy (Caster: [0062] – “Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory…the second subcategory is considered, which is cat treats. The customer does not have any cat treats item in the basket. As a result, that subcategory is chosen. The first item from the subcategory is added to the recommended product list.”).

In regards to claim 10, Caster/Korst/Chakrabarti teaches the method of claim 9. Caster further discloses receiving a selection of the anchor product from a user electronic device (Caster: [0038] – “display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase”; [0036] – “the user computing device 12 may include, but is not limited to, a desktop computer, a laptop or notebook computer, a tablet computer, smartphone/tablet computer hybrid, a personal data assistant, a handheld mobile device including a cellular telephone”); 
determining that the product and the third product are both in the product collection with the anchor product (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their and 2 of 9App. No. 16/785,104
sending, to the user electronic device, information for presenting the product and the third product along with the anchor product on a display of the user electronic device responsive to the selection of the anchor product Response to Restriction Requirement(Caster: [0094-0095] – “an online shopping cart 26 is displayed in response to receiving a user request that allows a user to input one or more products that the user wishes to purchase. In the present example, multiple cat-related items have been added to shopping cart 26, such as an odor remover, cat litter, and cat litterbox liners… a recommended product list 28 is displayed on a recommendation webpage 30…the recommended product list 28 contains one recommended product 32, namely, cat treats. This item was chosen because this item is frequently purchased with other cat-related items such as cat litter, which was already placed in the user's online shopping cart 26”; see also [0062]).
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose that the product is the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
that the product is the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).


In regards to claim 11, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses determining a plurality of taxonomies for which a predetermined number of a plurality of levels of each of the plurality of taxonomies is the same as the plurality of levels of the first taxonomy (Caster: [0060-0061] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’…starting from the subcategory level, recommendations for each super-department are generated proportionally”; [0075] – “the subcategory cobought model is limited within each super-department”; the examiner notes that the recommendations are generated for each anchor item superdepartment, and therefore, the predetermined number of the plurality of levels which are the same is one); 
determining the second taxonomy from the plurality of taxonomies by: determining, based on co-purchase data, a percentage for each of the plurality of taxonomies that any product in the first taxonomy has been co-purchased with any product of each of the respective plurality of taxonomies (Caster: [0060] – “The cobought item score is a relevance score of this item to an anchor item, quantifying the likelihood that two items would be bought together”; [0053-0054] – “products may have the following taxonomy: (item, subcategory, category, department, superDept)”; [0067] – “different scoring methods scoreFunc( ) are used to compute a cobought score between item1, the anchor item, and item2, the cobought item”), and 
determining that the second taxonomy has the highest percentage of products that have been co-purchased with products of the first taxonomy (Caster: [0060-0062] – “each list of cobought items is sorted by their accumulated scores in descending order…Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory”; the examiner notes that the score corresponds to a likelihood of copurchase (i.e. highest percentage of products that have been co-purchased)). 2 of 9App. No. 16/785,104

In regards to claim 12, Caster/Korst/Chakrabarti teaches the method of claim 11. Caster further discloses 
receiving a selection of the anchor product from a user electronic device (Caster: [0038] – “display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase”; [0036] – “the user computing device 12 may include, but is not limited to, a desktop computer, a laptop or notebook computer, a tablet computer, smartphone/tablet computer hybrid, a personal data assistant, a handheld mobile device including a cellular telephone”); 
determining that the product is in the product collection with the anchor product (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; see also [0079]); and 2 of 9App. No. 16/785,104
Response to Restriction Requirementsending, to the user electronic device, information for presenting the product along with the anchor product on a display of the user electronic device responsive to the selection of the anchor product (Caster: [0094-0095] – “an online shopping cart 26 is displayed in response to receiving a user request that allows a user to input one or more products that the user wishes to purchase. In the present example, multiple cat-related items have been added to shopping cart 26, such as an odor remover, cat litter, and cat litterbox liners… a recommended product list 28 is displayed on a recommendation webpage 30…the recommended product list 28 contains one recommended product 32, namely, cat treats. This item was chosen because this item is frequently purchased with other cat-related items such as cat litter, which was already placed in the user's online shopping cart 26”).
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose that the product is the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
that the product is the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 13, Caster/Korst/Chakrabarti teaches the method of claim 11. Caster further discloses that the selected product is the anchor product (Caster: [0062]). Yet Caster does not explicitly disclose wherein determining the most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products; and determining, based on the comparison, that the product information of the selected product is closest to product information of the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
wherein determining the most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products (Korst: [0081] – “the results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”); and 
determining, based on the comparison, that the product information of the selected product is closest to product information of the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).


In regards to claim 14, Caster/Korst/Chakrabarti teaches the method of claim 13. Yet Caster does not explicitly disclose wherein the comparison comprises performing a cosine similarity function between text of the product information of the anchor product and text of the product information of each product of the group of products.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including wherein the comparison comprises performing a cosine similarity function between text of the product information of the anchor product and text of the product information of each product of the group of products (Korst: [0075] – “The relevance of a result is established by determining the textual relatedness of a result with the originating ‘liked’ entity”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 15, Caster/Korst/Chakrabarti teaches the method of claim 11. Caster further discloses wherein the anchor product and the product are different brands of products (Caster: [0095] and Figs. 4A-B – “the recommended product list 28 contains one recommended 
yet Carter does not explicitly disclose that the product is the most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
that the product is the most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 16, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses wherein the product is a first product (Caster: [0062] – “Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory…the second subcategory is considered, which is cat treats”), the method further comprising: 
determining, by the one or more processors, a plurality of taxonomies for which a predetermined number of a plurality of levels of each of the plurality of taxonomies is the same as the plurality of levels of the first taxonomy (Caster: [0060-0061] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’…starting from the subcategory level, recommendations for each super-department are generated proportionally”; [0075] – “the subcategory cobought model is limited within each super-department”; the examiner notes that the recommendations are generated for each anchor item superdepartment, and therefore, the predetermined number of the plurality of levels which are the same is one); 
determining, by the one or more processors, a third taxonomy from the plurality of taxonomies that is closest to the first taxonomy by: determining, based on predefined product collection data, a percentage for each of the plurality of taxonomies that any product in the first taxonomy is in the same collections as any product of each of the respective plurality of taxonomies (Caster: [0060] – “The cobought item score is a relevance score of this item to an anchor item, quantifying the likelihood that two items would be bought together”; [0053-0054] – “products may have the following taxonomy: (item, subcategory, category, department, superDept)”; [0067] – “different scoring methods scoreFunc( ) are used to compute a cobought score between item1, the anchor item, and item2, the cobought item”; [0066] – “The input to our cobought models is transaction data in the following format: (orderID, itemID). Once a customer places an order on N items, N entries will be stored into the database: (order1, item1), (order1, item2), . . . , (order1, item N)…for any pair of items, if both items have the same order ID, they were bought together in the same order. The transaction data is imported into the system and MapReduce is used to build the cobought models”; the examiner interprets the input transaction data to be predefined product collection data), and 
determining that the third taxonomy has the highest percentage of products that are in a same collection as products of the first taxonomy (Caster: [0060-0062] – “each list of cobought items is sorted by their accumulated scores in descending order…Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory… the second subcategory is considered, which is cat treats”);2 of 9App. No. 16/785,104
determining, by the one or more processors, a second product according to a criteria from the group of products of the third taxonomy (Caster: [0079] – “it is possible that several different types or sizes of the same good will be included in the same subcategory. For instance, all diapers would include all sizes of diapers, all baby food would include toddler food and infant food, etc., which could ultimately result in recommending the right product but the wrong size of specific type for a particular customer. Filters can also be utilized to address this issue”; i.e. the filter is a criteria by which a single product from the group of products is selected); and
associating, by the one or more processors, the anchor product and the second product with one another in a product collection (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; see also [0079]).
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose wherein the most similar product is the first most similar product, and that the criteria upon which the second product is picked is a most similar product to the anchor product, where the second product is the second most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
wherein the most similar product is the first most similar product, and that the criteria upon which the second product is picked is a most similar product to the anchor product, where the second product is the second most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the most similar product of Korst in the method of Caster because Caster already discloses determining similar products and Korst is merely demonstrating that criteria can be for a most similar product. Additionally, it would have been obvious to have included wherein the most similar product is the first most similar product and that the criteria upon which the second product is picked is a most similar product to the anchor product, where the second product is the second most similar product as taught by Korst because product similarity is well-known and the use of it in a complementary product recommendation would have enhanced the overall perception of quality and adequateness of the recommendations (Korst: [0019]).
In regards to claim 17, Caster/Korst/Chakrabarti teaches the method of claim 16. Caster further discloses 
receiving a selection of the anchor product from a user electronic device (Caster: [0038] – “display an online shopping cart 26 (shown in FIG. 4A) in response to receiving a user request that allows a user to input a product that the customer wishes to purchase”; [0036] – “the user computing device 12 may include, but is not limited to, a desktop computer, a laptop or notebook computer, a tablet computer, smartphone/tablet computer hybrid, a personal data assistant, a handheld mobile device including a cellular telephone”); 
determining that the second product is in the product collection with the anchor product (Caster: [0044] – “data stored in the database 22 including… recommended product lists”; [0060] – “suppose a total of 10 items exist in the basket. After investigating their super departments, five are from super-department ‘produce’, three from ‘pets’ and two from ‘household & laundry’. Of the three pet items, two are wet cat food and one is dry cat food. A cobought item dictionary subcatListDict would also be generated”; see also [0079]); and 2 of 9App. No. 16/785,104
Response to Restriction Requirementsending, to the user electronic device, information for presenting the second product along with the anchor product on a display of the user electronic device responsive to the selection of the anchor product (Caster: [0094-0095] – “an online shopping cart 26 is displayed in response to receiving a user request that allows a user to input one or more products that the user wishes to purchase. In the present example, multiple cat-related items have been added to shopping cart 26, such as an odor remover, cat litter, and cat litterbox liners… a recommended product list 28 is displayed on a recommendation webpage 30…the recommended product list 28 contains one recommended product 32, namely, cat treats. This item was chosen because this 
Caster further discloses determinations that a product is similar to another product (Caster: [0126]), yet Carter does not explicitly disclose that the second product is the second most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
that the second product is the second most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 18, Caster/Korst/Chakrabarti teaches the method of claim 16. Caster further discloses that the selected product is the anchor product (Caster: [0062]) and the group of products of the third taxonomy (Caster: [0060-0062] – “Wet cat food is the first anchor based on its subcategory count (which is 2, compared to 1 for dry cat food). In wet cat food's cobought subcategory list, dry cat food is the first subcategory… the second subcategory is considered, which is cat treats”). Yet Caster does not explicitly disclose wherein determining the second most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products; and determining, based on the comparison, that the product information of the selected product is closest to product information of the second most similar product.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including
wherein determining the most similar product from the group of products further comprises: performing a comparison between product information of the selected product and product information of each product of the group of products (Korst: [0081] – “the results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”); and 
determining, based on the comparison, that the product information of the selected product is closest to product information of the second most similar product (Korst: [0075] – “the objective of ranking is that the top of the final list of recommendations should give a set of relevant results”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

In regards to claim 19, Caster/Korst/Chakrabarti teaches the method of claim 18. Caster further discloses the group of products of the third taxonomy (Caster: [0060-0062] – “Wet cat wherein the comparison between product information of the anchor product and product information of each product of the group of products comprises performing a cosine similarity function between text of the product information of the anchor product and text of the product information of each product of the group of products.
However, Korst teaches a similar product recommendation system (Korst: [0017-0018]), including wherein the comparison between product information of the anchor product and product information of each product of the group of products comprises performing a cosine similarity function between text of the product information of the anchor product and text of the product information of each product of the group of products (Korst: [0075] – “The relevance of a result is established by determining the textual relatedness of a result with the originating ‘liked’ entity”; [0081] – “The results that are identified as sufficiently relevant--for example, because the cosine similarity of their description with that of the ‘liked’ entity is sufficiently high--can be interpreted as likes by the recommender”; [0005] – “entities, such as…products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Korst with Caster for the reasons identified above with respect to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caster, in view of Korst, in view of Chakrabarti, in view of previously cited Takahashi (US 20170300985 A1), hereinafter Takahashi.

In regards to claim 8, Caster/Korst/Chakrabarti teaches the method of claim 1. Caster further discloses wherein the determination that the second taxonomy is closest to the first taxonomy is made at least in part based on data regarding the anchor product and the at least one product in the group of products as related to groups of products associated with other taxonomies (Caster: [0060] – “For each item, a list of all of its cobought items is generated. The cobought item score is a relevance score of this item to an anchor item, quantifying the likelihood that two items would be bought together…each list of cobought items is sorted by their accumulated scores in descending order”; [0061] – “recommendations for each super-department are generated proportionally”; [0062] – “in wet cat food's cobought subcategory list, dry cat food is the first subcategory”). 
Yet Caster does not explicitly disclose data comprising co-view data indicating that the selected product and the at least one product in the group of products are viewed by users during a single session more often than groups of other products.
However, Takahashi teaches a similar product comparison system (Takahashi: [0064]), including data comprising co-view data indicating that the selected product and the at least one product in the group of products are viewed by users during a single session more often than groups of other products (Takahashi: [0063-0064] – “in each item set, the comparison item to be compared with the target item corresponds to a related item that is related to the target item…The comparison item to be compared with the target item may correspond to a related item that is related to the target item and that was viewed at approximately the same time as the target item…the comparison item to be compared with the target item may correspond to a related item that is related to the target item and that was viewed with approximately the same 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the item view information of Takahashi in the method of Caster because Caster already discloses comparing items and Takahashi is merely demonstrating that items being viewed together may determine relatedness. Additionally, it would have been obvious to have included data comprising co-view data indicating that the selected product and the at least one product in the group of products are viewed by users during a single session more often than groups of other products as taught by Takahashi because browsing data are well-known and the use of it in a complementary product recommendation would have promoted sales (Takahashi: [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caster, in view of Korst, in view of Chakrabarti, in view of previously cited Longbin et al. (US 20180137201 A1), hereinafter Longbin.

In regards to claim 20, Caster/Korst/Chakrabarti teaches the method of claim 16. Caster further discloses the second product (Caster: [0061]). Yet Caster does not explicitly disclose wherein the most similar product and the anchor product are a same color of product.
However, Longbin teaches a similar product recommendation system (Longbin: [0063]), including wherein the most similar product and the anchor product are a same color of product 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the same color of Longbin in the method of Caster because Caster already discloses determining similar products and Longbin is merely demonstrating that color may be part of the determination. Additionally, it would have been obvious to have included wherein the most similar product and the anchor product are a same color of product as taught by Longbin because color comparisons are well-known and the use of it in a complementary product recommendation would have improved accuracy and relevance of search results (Longbin: [0017]).

Response to Arguments
Applicant’s arguments, filed 02/09/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because “the Office Action’s characterization of the claims and the alleged abstract idea to which they are directed is improper.” Remarks pages 8-11. The examiner disagrees. The claims recite steps including determining taxonomies of products, determining a second taxonomy closest to a first taxonomy, all for the purpose of determining a product most similar to an anchor product and associating the products. Therefore, the claims being directed to an abstract idea of associating related 
Applicant argues the claims are eligible over 101 because “no actual selling of a product is recited, mentioned, or even alluded to in Claim 1.” Remarks page 10. The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. The claims recite steps including determining taxonomies of 
Applicant argues the claims are patent eligible because “the Office Action's articulation of the abstract idea purportedly set forth or described in the claim cannot possibly be based on the claim language of each claim itself, as required in the MPEP…the Office Action did not actually consider each dependent claim as a whole in rejecting them, since the Office Action did not actually consider the specific language of the dependent claims at all.” Remarks pages 10-11. The examiner disagrees. As discussed above, the examiner directly quoted from the claims when identifying the abstract idea.  Furthermore, as shown in the 101 rejection above, and in the 101 rejection of the Office Action dated 11/09/2021, the examiner considered each dependent claim individually in determining patent eligibility and considered the claims as a whole. Therefore, the examiner did not err and the rejection is maintained.
Applicant argues the claims as amended are patent eligible. Remarks page 11. The examiner disagrees. The claims are amended are rejected under 101 for the reasons set forth in the 101 Rejection above.
35 USC § 103


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Guo et al. (US 11151608 B1), hereinafter Guo teaches generating item conception relatedness scores. These scores may related to a taxonomy. Relatedness may correspond to items that are purchased together.
	Previously cited NPL reference U teaches generating complementary item recommendations. A category tree is used to relate products. The category tree contains multiple levels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625